Citation Nr: 0938360	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE


Entitlement to an effective date earlier than March 4, 2008, 
for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim for a TDIU.  The 
Veteran perfected a timely appeal with respect to that 
decision.  Subsequently, in a September 2008 decision, the 
RO, in pertinent part, granted the Veteran's claim for a TDIU 
and assigned an effective date of March 4, 2008.  The 
Veteran, in his VA Form 9, received by the Board in June 
2008, indicated that he was seeking an earlier effective date 
for the award of a TDIU.  

The Veteran testified at a September 2009 video-conference 
hearing in front of the undersigned Veterans Law Judge.  A 
transcript of that hearing has been reviewed and associated 
with the claims file. 


FINDING OF FACT

The Veteran was unemployable as of December 2, 2003, due to 
service-connected disabilities and a claim for an increased 
rating was received on that date.

CONCLUSION OF LAW

The criteria for an effective date of December 2, 2003, but 
no earlier, for the award of a TDIU have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

II.  Legal Criteria

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

However, 38 U.S.C.A. § 5110(b)(2) provides that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  

As such, determining whether an effective date assigned for 
an increased evaluation is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased evaluation, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2008).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA could be considered an 
informal claim provided it identified, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

The question of determining the effective date of a claim for 
TDIU was further addressed in Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  In this case, and as further 
analyzed by the General Counsel in VAOPGCPREC 12-2001 (July 
6, 2001), the Federal Circuit determined that once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied.  Then, VA must consider the claim of entitlement 
to TDIU.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this case, the RO granted entitlement to TDIU and assigned 
an effective date of March 4, 2008.  The two questions for 
the Board thus are (1) whether a "claim," defined under 38 
C.F.R. § 3.1(p), was received prior to that date; and (2) 
whether entitlement arose prior to that date.

III.  Analysis

The Board finds that the Veteran is entitled to an effective 
date of December 2, 2003, for his claim for a TDIU.  

On December 2, 2003, the Veteran filed a claim for an 
increased rating.  Specifically, the Veteran asserted that 
his condition warranted a 100 percent rating. In addition to 
the general law and regulations pertaining to effective dates 
cited above, specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

The Board notes that a TDIU "claim" is not a separate claim 
for benefits; rather it is a part of a claim for increased 
compensation.  See Rice v. Shinseki, 22 Vet. App 447, 454-55 
(2009).  Thus, in this case, the effective date for the TDIU 
is dependent on the date of the claim for an increased 
rating.  

The Veteran filed a claim for an increase in evaluation that 
was received on October 7, 2002.  A November 2002 rating 
decision, issued in January 2003, denied the Veteran's claim 
for a TDIU.  Entitlement to a TDIU was denied because the 
Veteran was not found to be unable to secure or follow a 
substantially gainful occupation as a result of his service 
connected disabilities.  At the time of the November 2002 
rating decision, the Veteran was service connected for 
bronchial asthma which was rated as 60 percent disabling, 
left knee instability which was rated as 20 percent 
disabling, traumatic arthritis of the left knee which was 
rated as 10 percent disabling and right knee arthritis which 
was rated as 10 percent disabling.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  In the 
instant case, the Veteran met the disability rating criteria 
but was denied a TDIU because he was not found to be unable 
to secure or follow a substantially gainful occupation as a 
result of his service connected disabilities.  

The VA received the Veteran's notice of disagreement with the 
November 2002 decision, issued in January 2003, in February 
2004.  The Veteran was sent a statement of the case in March 
2004.  The Veteran did not file a substantive appeal of the 
November 2002 rating decision and therefore that decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2009).

In September 2008 the Veteran was granted a TDIU and assigned 
an effective date of March 4, 2008.  The Veteran was granted 
a TDIU because it was determined that the Veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The RO 
determined that the Veteran was unemployable due to the 
severity of his service-connected disabilities and noted that 
the Veteran last worked in 2000.  The RO assigned an 
effective date of March 4, 2008, the date when the Veteran 
filed his claim to reopen his claim for a TDIU.  

On December 2, 2003, the Veteran filed a claim for an 
increased rating, stating that his condition warranted a 100 
percent evaluation.  As stated above, the effective date will 
be the earliest date upon which it is factually ascertainable 
that an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  Here the receipt of 
the claim is the later date and therefore the effective date 
of the Veteran's grant of TDIU will be the date of the 
receipt of the claim which was December 2, 2003.  


ORDER

Entitlement to an effective date of December 2, 2003, for an 
award of TDIU is granted subject to the law and regulation 
regarding the award of monetary benefits




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


